department of the treasury internal_revenue_service washington d c wd jan uniform issue list ep ratt tax_exempt_and_government_entities_division xxxxxxxxxxxxxxxxxxxx seep xxxxxxxxxxxxxxxxaxxxx legend state a employer m xxxxxxxxxxxxxx xxxxxxxxxxxxxx group n employees xxxxxxxxxxxxxxxxxxx fund o plan x pian y statute c section e section f section g affidavit z xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx dear xxxxxxxxxxxx this letter is in response to a ruling_request submitted by your authorized representative on your behalf dated date as supplemented by correspondence dated november and december and july and date date date and date with respect to the federal_income_tax treatment of certain contributions to a retirement_plan pursuant to sec_414 of the internal_revenue_code the code’ xxxxxxxxxxx page of the following facts and representations are submitted under penalties of perjury in support of your request employer m a municipality of state a contributes to fund o subject_to the requirements of statute c on behalf of eligible group n employees to provide benefits under plan x it is represented that plan x is a defined_benefit_plan that meets the requirements of sec_401 of the code and is a governmental_plan within the meaning of sec_414 of the code sections e and f of statute c provide that eligible employees may elect to participate in plan y a defined_contribution_plan in lieu of plan x however in affidavit z the treasurer of employer m stated that group n employees are not offered the opportunity to participate in plan y employer m further represents that plan y was never actually established by state a additionally employer m represents that it does not maintain any plan or arrangement described in code sec_219 other than plan group n employees participating in plan x must contribute a stated percentage of salary to fund o under section g of statute c employer m may pick up such mandatory_contributions that group n employees make under plan x and if picked up such contributions shall be treated as employer contributions in determining tax treatment under the code section g of statute c further provides that the contributions of group n employees under plan x may be picked up by a reduction in the cash salary of such employees or by an offset against a future salary increase or by a combination of a reduction in salary and offset against a future salary increase on may the governing body of employer m passed a resolution subject_to service approval that employer m would pick up the contributions group n employees are required to make under plan x on january revised resolution for service approval that details employer m’s intent to implement a pick-up arrangement under sec_414 of the code with respect to contributions group n employees are required to make under plan x and explicitly stating that group n employees shall not have the option of choosing to receive the contributed amounts as direct pay instead of having such contributions paid_by employer m to fund o employer m submitted a based on the above facts and representations you request the following rulings that the proposed contributions to plan x whether made by employee contribution an offset against future salary increases or a combination of both methods are within the provisions of sec_414 of the code that no part of the pick-up by employer m will constitute gross_income to the employees on whose behalf the pick-up is made and that no part of the pick-up will constitute wages from which employer m must deduct and withhold federal_income_tax sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan determined to be qualified under sec_401 of the code established xxxxxxxxxxx page of by a state government or a political_subdivision thereof or any agency_or_instrumentality of any one of the foregoing and are picked up by the employing unit in revrul_77_462 1977_2_cb_358 the employer the federal_income_tax treatment to be afforded contributions that are picked up by the employer within the meaning of sec_414 of the code has been developed in a series of revenue rulings school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked-up contributions to the plan were excluded from the employees’ gross_income until such time as they were distributed to the employees the revenue_ruling further held that under the provisions of sec_3401 of the code the school district's contributions to the plan were excluded from wages for purposes of the collection of income_tax at the source on wages therefore no withholding was required for federal_income_tax purposes from the employees’ salaries with respect to such picked- up contributions revrul_81_35 c b and revrul_81_36 c b established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan revrul_87_10 1987_1_cb_136 provides that the required specification of designated employee contributions must be completed before the period to which such contributions relate if not the designated employee contributions paid_by the employer are actually employee contributions paid_by the employee and recharacterized at a later date the retroactive specification of designated employee contributions as paid_by the employing unit ie the retroactive pick-up of designated employee contributions by a governmental employer is not permitted under sec_414 of the code thus employees may not exclude from current gross_income designated employee contributions to a qualified_plan that relate to compensation earned for services rendered prior to the date of the last governmental action necessary to effect the pick-up revrul_2006_43 2006_35_irb_329 amplifying and modifying revrul_81_35 1981_1_cb_255 revrul_81_36 1981_1_cb_255 and revrul_87_10 1987_1_cb_136 describes the actions required for a state or political_subdivision thereof or an agency_or_instrumentality of any of the foregoing to pick up employee contributions to a plan qualified under sec_401 of the code so that the contributions are treated as employer contributions pursuant to sec_414 of the code specifically revrul_2006_43 provides that a contribution to a qualified_plan established by an eligible_employer ie a governmental employer will be treated as picked-up by the employing unit under sec_414 of the code if two conditions are satisfied first the employing unit must specify that the contributions although designated as employee contributions are being paid_by the employer for this purpose the xxxxxxxxxxx page of employing unit must take formal action to provide that the contributions on behalf of a specific class of employees of the employing unit although designated as employee contributions will be paid_by the employing unit in lieu of employee contributions a person duly authorized to take such action with respect to the employing unit must take such action the action must apply only prospectively and be evidenced by a contemporaneous written document eg minutes of a meeting a resolution or ordinance second the pick-up arrangement must not permit a participating employee from and after the effective date of the pick-up to have a cash or deferred election right within the meaning of sec_1_401_k_-1 of the income_tax regulations with respect to designated employee contributions thus for example no participating employee may be given the right to opt_out of the pick-up arrangement described in sec_414 of the code or to receive the contributed amounts directly instead of having them paid_by the employing unit to the plan revrul_2006_43 states that the pick-up rules expressed in revrul_81_35 and revrul_81_36 apply whether the employer picks up contributions through a reduction in salary or through an offset against future salary increases plan x meets the conditions of all of the above employer m’s proposed resolution specifies that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee furthermore employer m’s proposed resolution expressly states an intention to implement a pick-up and the provision for such pick-up does not permit a participating employee to have a cash or deferred election with regard to the designated employee contributions accordingly with respect to ruling_request one we conclude the mandatory employee contributions to plan x which are picked up by employer m whether made by employee contribution an offset against future salary increases or a combination of both methods are within the provisions of sec_414 of the code based on the above conclusion that the mandatory employee contributions to plan x which are picked up by employer m are within the provisions of sec_414 of the code we further conclude that as regards ruling_request two no part of such picked-up contributions will constitute gross_income to the employees on whose behalf such contributions are made in the year contributed rather these amounts will be included in the gross_income of the employees or their beneficiaries only for the taxable_year in which they are distributed finally with respect to ruling_request three we conclude that because the picked-up amounts are to be treated as employer contributions they are excepted from wages as defined in sec_3401 of the code for federal_income_tax withholding purposes therefore no withholding of federal_income_tax is required from a group n employee's salary with respect to such picked-up contributions xxxxxxxxxxx page of these conclusions are only applicable if the effective date for any proposed pick-up specified in a final resolution passed by employer m with regard to plan x is not earlier than the later of the date the final resolution is signed or the date it is put into effect no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or the regulations that may be applicable thereto these rulings are based on the assumption that plan x will be qualified under sec_401 of the code at the time of the proposed contributions and distributions this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact hook k hhi kin d number xxxxxxx at xxx xxx-xxxxx please address all correspondence to se t ep ra t3 sincerely yours bo tres laura b warshawsky manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose cc xxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxx
